Title: To Thomas Jefferson from Henry Dearborn, 22 July 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington July. 22d. 1805
                  
                  I take the liberty of enclosing a letter from Mr. Winthrop of Boston who married a niece of Mr. Bowdoin & is his agent for transacting his business. I shall postpone an answer to Mr. Winthrop until I receive directions from you what answer to make.—a letter from Chouteau inform me that the Indians are not to come on, until autumn.—I have received an official account of the total destruction of the Town of Detroit by fire, but fortunately the factory goods were principally saved. 
                  I am Sir with the most respectfull concideration, Your Huml Servt.
                  
                     H. Dearborn 
                     
                  
               